NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

FRANCISCO FLORES BARRERA, AKA                   No.    15-72997
Roxana Espinoza Pena, AKA Jessica Flores,
AKA Mariana Andrea Flores, AKA Javier           Agency No. A200-964-012
Torres Valdez,

                Petitioner,                     MEMORANDUM*

 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 14, 2022**
                                Pasadena, California

Before: PAEZ, SMITH,*** and BADE, Circuit Judges.
Dissent by Judge PAEZ.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable D. Brooks Smith, United States Circuit Judge for the
U.S. Court of Appeals for the Third Circuit, sitting by designation.
      Francisco Flores Barrera (aka Mariana Andrea Flores1), a native of Mexico,

petitions for review of the Board of Immigration Appeals’ (“BIA”) dismissal of her

appeal of an immigration judge’s (“IJ”) denial of her applications for asylum,

withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review factual

findings, including adverse credibility determinations, for substantial evidence, and

legal questions de novo. Guerra v. Barr, 974 F.3d 909, 911 (9th Cir. 2020). We

deny the petition.

1.     Considering the “totality of the circumstances[ ] and all relevant factors,”

Alam v. Garland, 11 F.4th 1133, 1137 (9th Cir. 2021) (en banc) (alteration in

original), we conclude that substantial evidence supports the agency’s adverse

credibility determination. The IJ and BIA found significant discrepancies between

statements that Flores made in her border and credible fear interviews and

statements that she made in her second asylum application and hearing testimony

about the basis of her claims.2 Thus, the agency concluded that Flores was not


      1
         After removal proceedings commenced, Flores, a transgender woman,
officially changed her name to Mariana Andrea Flores.
       2
         Flores filed an earlier asylum application, which was denied, and she did
not appeal and was deported. In the instant petition, she challenges the IJ’s
determination that she was precluded from filing a second asylum application and
argues that she established changed country conditions. The BIA assumed Flores
was not precluded from applying for asylum and, thus, did not reach these issues.
We therefore do not consider them. See Diaz-Reynoso v. Barr, 968 F.3d 1070,
1075 (9th Cir. 2020) (“Our review is limited to those grounds explicitly relied

                                          2
credible.

       In her border and credible fear interviews, Flores told immigration officers

that she had not been persecuted in Mexico. In both interviews, she stated that she

came to the United States because she feared that her family would harm her

because she is transgender. During the credible fear interview, when asked if she

“fear[ed] the gov[ernment] or police of [her] home country would harm [her], she

responded “I don’t fear they will harm me, but they do not protect me.” When

asked who had “harmed or threatened her,” Flores said her family and neighbors.

But in her second asylum application, she described an incident in which the police

asked for her health card, placed her in a vehicle, threatened her with jail, and

asked for sexual favors. In her hearing testimony, she stated that she was placed in

a police vehicle six times, and three of those times she was asked for sexual favors.

The “[m]aterial alterations in [Flores’s] account of persecution are sufficient to

support an adverse credibility finding.” Zamanov v. Holder, 649 F.3d 969, 973–74

(9th Cir. 2011) (denying petition for review when testimony portrayed “a much

different—and more compelling—story of persecution than [the] initial

application”).



upon by the [BIA].” (alteration in original) (citation omitted)). Flores also purports
to challenge the BIA’s determination that she did not belong to a particular social
group. The BIA did reach this conclusion. Accordingly, the issue does not present
a basis for granting the petition.

                                          3
      The agency properly considered Flores’s statements during her border

interview and her credible fear interview because both interviews included indicia

of reliability. See Liu v. Holder, 640 F.3d 918, 923 n.2, 925–26 (9th Cir. 2011)

(holding that the agency permissibly relied on petitioner’s airport statements as

part of adverse credibility determination when the interview was transcribed, and

petitioner was provided an interpreter and had an opportunity to clarify her

answers); Li v. Ashcroft, 378 F.3d 959, 963 (9th Cir. 2004) (concluding that

petitioner’s airport interview was substantial evidence in support of adverse

credibility determination and stating that this court’s “inquiry ends if the IJ could

reasonably conclude that a sworn interview statement was a reliable impeachment

source”), superseded on other grounds by statute, 8 U.S.C. § 1158(b)(1)(B)(iii).

      Specifically, the border interview, recorded on an I-213 form, indicates that

Flores’s statements were sworn and witnessed, the interview was conducted in

English, Flores stated she understood everything read to her in a jurat statement,

and she was willing to answer questions.3 Cf. Singh v. Gonzales, 403 F.3d 1081,

1089–90 (9th Cir. 2005) (concluding that the record of an asylum interview lacked

reliability because, in part, it did not indicate the language in which the interview


      3
         We need not resolve whether these indications of reliability are sufficient
because, even if the agency erred in relying on the border interview, the credibility
determination remains supported by material differences between Flores’s credible
fear interview and her asylum application, and between Flores’s credible fear
interview and her testimony on direct examination.

                                           4
was conducted, or that an oath was administered before the interview began). The

record of the credible fear interview indicates that a Spanish interpreter

participated telephonically, and that an oath was administered to Flores. There is

also a written record of the questions and answers during the interview.4 See id. at

1089–90 (describing indicia of reliability). Additionally, unlike the petitioner in

Singh who was not “given any opportunity to explain” perceived discrepancies, id.

at 1090, Flores was given an opportunity at the merits hearing to explain the

discrepancies between her credible fear interview and her subsequent statements

and testimony.

      Moreover, the agency considered Flores’s explanations for the discrepancies

and found them unpersuasive.5 Flores explained that she “answered no” when the

asylum officer asked her if the police harmed or threatened her because she feared

her statements would be “disclosed . . . to the police in Mexico.” Flores’s


      4
         Additionally, at the beginning of the interview an asylum officer told
Flores that the “purpose of the interview” was to determine eligibility for “asylum
or protection from removal to a country where your fear persecution or torture,” it
was “very important that [she] tell the truth,” and “feel comfortable telling [the
officer] why [she] fear[s] harm,” and that the interview may be her “only
opportunity to give such information.”
       5
         In her petition for review Flores states that she did not understand that her
communications with the asylum officer would remain confidential until after she
retained counsel, and therefore she argues that little weight should be given to her
failure to mention the police abuse in her “first pro se I-589.” But the BIA did not
rely on that document to affirm the credibility determination. Thus, even if the IJ
failed to consider this explanation for an omission from Flores’s “first pro se I-
589,” that failure was inconsequential.

                                          5
statements in her credible fear interview, including her denials of harm or threats

by police in response to an asylum officer’s questions, directly contradicted her

assertions in her second asylum application and hearing testimony. Thus, Flores

did not merely omit details from her earlier statements. Flores’s case, therefore, is

distinguishable from our caselaw rejecting adverse credibility determinations based

on the delayed reporting of rape or sexual assault. See Paramasamy v. Ashcroft,

295 F.3d 1047, 1050, 1053 (9th Cir. 2002) (observing that the petitioner “was not

asked in her airport interview about the details or conditions of her Army

confinement, so her failure to mention the sexual assault there cannot be

considered an inconsistency”); Kebede v. Ashcroft, 366 F.3d 808, 811 (9th Cir.

2004) (considering the “timing” of the petitioner’s disclosure of sexual assault, not

whether it contradicted prior testimony); Mousa v. Mukasey, 530 F.3d 1025, 1028

(9th Cir. 2008) (similar).

      Thus, the agency based its credibility determination on inconsistencies

between Flores’s second asylum application and hearing testimony and her earlier

denials of harm or threats from the police, and then found her explanation for those

discrepancies unpersuasive. The agency was not compelled to credit Flores’s

explanations. See Rizk v. Holder, 629 F.3d 1083, 1088 (9th Cir. 2011) (“If the IJ

reasonably rejects the alien’s explanation, or if the alien fails to provide a plausible

explanation, the IJ may properly rely on the inconsistency as support for an



                                           6
adverse credibility determination.” (citation omitted)), overruled in part on other

grounds by Alam, 11 F.4th 1133. And it reasonably rejected Flores’s explanation

for the material inconsistencies.

2.    The agency also did not err in concluding that the other record evidence did

not independently meet Flores’s burden. In the absence of credible testimony or

other evidence to meet her burden, Flores’s asylum and withholding of removal

claims fail. See Wang v. Sessions, 861 F.3d 1003, 1009 (9th Cir. 2017).

3.    Substantial evidence supports the agency’s denial of CAT relief, which

depended on the same testimony as the asylum and withholding of removal claims.

Unlike the petitioner in Avendano-Hernandez v. Lynch, 800 F.3d 1072 (9th Cir.

2015), Flores did not offer expert testimony to provide additional context for the

country conditions evidence. Id. at 1080–82 (discussing expert testimony). And

the record in this case, including an unchallenged finding that the harm Flores

experienced in Mexico did not rise to the level of past persecution, does not

compel the conclusion it is more likely than not that Flores would be tortured if

returned to Mexico. Flores has not shown that the record in this case compels a

different conclusion than the one reached by the agency. See Jiang v. Holder, 754

F.3d 733, 740–41 (9th Cir. 2014) (concluding that a country report by itself was

“insufficient to compel the conclusion that Petitioner would be tortured if

returned”), overruled on other grounds by Alam, 11 F.4th 1133.



                                          7
PETITION FOR REVIEW DENIED.




                       8
                                                                             FILED
Francisco Flores Barrera (Mariana Andrea Flores) v. Garland, No. 15-72997
                                                                               AUG 15 2022
Paez, Circuit Judge, dissenting:                                         MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS

      Because the agency’s adverse credibility determination and analysis of the

country conditions evidence is not consistent with our precedent, I respectfully

dissent.

      1. It was error for the IJ and the BIA to rely on Flores Barrera’s (“Flores”)

failure to report sexual assault sooner as the primary basis for the adverse

credibility finding. As we have firmly recognized, “the assumption that the timing

of a victim’s disclosure of sexual assault is a bellwether of truth is belied by the

reality that there is often delayed reporting of sexual abuse.” Paramasamy v.

Ashcroft, 295 F.3d 1047, 1053 (9th Cir. 2002) (holding that the petitioner’s failure

to raise sexual assault in two prior interviews did not support an adverse credibility

determination); see also Mousa v. Mukasey, 530 F.3d 1025, 1027-28 (9th Cir.

2008) (rejecting Mousa’s failure to report sexual assault until she testified before

the IJ as a basis for an adverse credibility finding); Kebede v. Ashcroft, 366 F.3d

808, 811 (9th Cir. 2004) (same). 1



1
  To the extent Paramasamy relied on the fact that the petitioner’s sexual assault
could not be an inconsistency, 295 F.3d at 1053, our later decisions make clear
that—because of the stigma and ineffective response that survivors often face—
“failing” or being “reluctant” to disclose sexual assault does not speak to their
credibility, Kebede, 366 F.3d at 811; Mousa, 530 F.3d at 1027-28. Here, Flores’s
reluctance to report the sexual assault, including the denial of abuse at her credible
fear interview, does not undermine her credibility.
      Flores recounted in her declaration that Mexican police officers accused her

of illegal sex work, placed her in their vehicles, threatened her, asked her for

sexual favors, and, along with physically harming her, “grabbed [her] sexually.”

On one occasion shortly before her re-entry into the U.S., the police ordered her

into their truck and threatened to place her in jail if she did not perform oral sex on

an officer. Flores began to cry because, as she put it, “[t]his had happened many

times before and [she] just couldn’t take it anymore.” The officers ordered her out

of the truck after she cried and begged. The agency acknowledged that Flores

testified the police subjected her to sexual assault, even upon threat of jail, yet

discredited her because she did not raise it during her border or credible fear

interview.

      Our cases recognize that “[a] woman who has suffered sexual abuse by

government officials in her home country may be especially reluctant to reveal that

abuse to government officials in this country, even when such a revelation could

help her asylum application.” Mousa, 530 F.3d at 1028 (citing Paramasamy, 295

F.3d at 1053). This is “especially true when the woman is fleeing a country where

reported rapes often go uninvestigated.” Id. Flores explained in her testimony,

consistent with her declaration, that she did not disclose the abuse by police sooner

because she feared the information would be shared with the Mexican authorities

and they would harm her. As the record shows, Mexican authorities have an



                                           2
“ineffective and unsupportive” approach to investigating sexual assault and sexual

violence remains a widespread problem in the border region. These concerns are

further compounded because Flores is a transgender woman in Mexico—where

country conditions evidence shows that police abuse transgender women, and other

groups, with impunity.

      In my view, this flaw in the agency’s reasoning is sufficient alone to grant

the petition, but the agency’s other reasons for rejecting Flores’s explanation also

cannot withstand scrutiny. The IJ improperly speculated that Flores understood the

privacy of immigration proceedings, including the different agency interviews,

because she had prior contact with local police and courts in Nevada. See Joseph

v. Holder, 600 F.3d 1235, 1245 (9th Cir. 2010) (rejecting the IJ’s reasoning as

improper speculation about the petitioner’s level of relevant knowledge). The IJ

also failed to consider Flores’s explanation that although she had experienced a

prior immigration removal proceeding, she was pro se at that time. See Ai Jun Zhi

v. Holder, 751 F.3d 1088, 1092-93 (9th Cir. 2014) (“An IJ must consider and

address ‘[a]ll plausible and reasonable explanations for any inconsistencies’ that

form the basis of an adverse credibility determination.”).

      Further, the agency erred by relying on the record of Flores’s border

interview to impeach her. In Singh v. Gonzales, we held that the record of Singh’s

asylum interview was not sufficiently reliable to impeach his testimony. 403 F.3d



                                          3
1081, 1089-90 (9th Cir. 2005). Similar to Singh, the record here is limited to an I-

213 form providing a short, two-paragraph summary of Flores’s border interview

without any transcript or record of the questions and answers. See id. at 1089. The

interviewing officer did not testify at her hearing, nor was Flores asked about the

border interview or given an opportunity to explain perceived discrepancies. See

id. at 1089-90. Indeed, the border interview was in English, but Flores’s removal

proceedings were conducted with a Spanish interpreter. Her statements were made

under oath, to be sure, but that alone does not render a record reliable for

impeachment. See id. Without a record of the questions asked or Flores’s

answers, we cannot evaluate the agency’s findings. Id. at 1089.

      The majority relies on Liu v. Holder, but Liu’s airport interview was

transcribed, such that we could assess her “affirmative statement” against the

agency’s findings, and Liu was given an opportunity to address the “incongruity at

her hearing.” 640 F.3d 918, 923, 926 (9th Cir. 2011). In fact, we reiterated in Liu

that an interview can be used for impeachment only if the record includes indicia of

reliability, including a transcript, interpreter, and an opportunity to clarify answers.

Id. at 923 n.2 (citing Singh, 403 F.3d at 1089). The majority’s cite to Li v.

Ashcroft, 378 F.3d 959 (9th Cir. 2004), fares no better because Li also “illustrates

the importance we have placed on ensuring that sufficient indicia of reliability

exist before an asylum applicant’s [] interview may properly be used as an



                                           4
impeachment source,” Singh, 403 F.3d at 1089 (emphasis added) (distinguishing

the “substantial evidence” in Li from the insufficient reliability for Singh’s

interview). Flores’s border interview fails that threshold requirement.

      Flores’s failure to mention the incidents of sexual assault sooner was an

improper basis for the adverse credibility finding, and the summary of her border

interview was an improper basis on which to impeach her. This leaves only the

differences between Flores’s declaration and her testimony. The details Flores

testified to are entirely consistent with her declaration, and were not volunteered by

Flores but rather elicited on cross-examination, so the additional details cannot

alone support the adverse credibility finding. See Iman v. Barr, 972 F.3d 1058,

1067-69 (9th Cir. 2020).

      2. Apart from the adverse credibility determination, the majority ignores

that the agency’s analysis of the country conditions evidence has been directly

rejected by our court. The BIA’s reliance on civil rights laws protecting sexual

orientation in Mexico is “fundamentally flawed,” as it conflates sexual orientation

with gender identity and “mistakenly assumes” such laws would benefit a

transgender woman. Avendano-Hernandez v. Lynch, 800 F.3d 1072, 1080-82 (9th

Cir. 2015). Rather, the “unique identities and vulnerabilities of transgender

individuals must be considered” in a claim based on transgender identity. Id. at

1082. Flores did not provide an expert declaration to corroborate that the laws



                                          5
protecting “the gay and lesbian community” in Mexico have, in fact, led to an

increase in persecution. See id. at 1081-82. But the majority’s attempt to

distinguish Avendano-Hernandez by noting the expert’s opinion minimizes the

holding of that case: The agency erred by relying on laws that protect sexual

orientation—an identity that is “sometimes overlapping,” but stands entirely

“distinct” from gender identity. Id. at 1081.

      The BIA also failed to consider “the difference between a country’s

enactment of remedial laws and the eradication of persecutory practices,” as well

as the fact that national efforts “do not necessarily reveal anything” about state or

municipal-level practices. Bringas-Rodriguez v. Sessions, 850 F.3d 1051, 1072

(9th Cir. 2017) (en banc). Flores did not need an expert because the record country

conditions evidence readily “shows that police specifically target the transgender

community for extortion and sexual favors,” “that Mexico suffers from an

epidemic of unsolved violent crimes against transgender persons,” Avendano-

Hernandez, 800 F.3d at 1081, that transgender identity is not afforded the same

protection as sexual orientation, and quite the opposite, “public moral laws” are

often used to harass, detain, and extort transgender individuals.

      For those reasons, the country conditions evidence and the childhood abuse

Flores suffered compels the conclusion that she is more likely than not to face




                                          6
persecution. 2 But even if the evidence were insufficient to compel relief, we

should grant the petition and remand for the BIA to reconsider its analysis because

it did not have the benefit of our opinion in Avendano-Hernandez when it rejected

Flores’s claims. See, e.g., Lorenzo-Lopez v. Whitaker, 747 F. App’x 587, 588 (9th

Cir. 2019); Medina v. Sessions, 734 F. App’x 479, 482, 484 (9th Cir. 2018);

Mondragon-Alday v. Lynch, 625 F. App’x 794, 795 (9th Cir. 2015).

       In sum, I would grant the petition for review and remand for the agency to

reassess Flores’s credibility and eligibility for relief.




2
  Her childhood abuse shows a well-founded fear of future persecution even if, as
the majority suggests, the abuse does not compel a finding of past persecution. See
Lim v. I.N.S., 224 F.3d 929, 936 (9th Cir. 2000) (holding that events did not
compel a finding of past persecution but “trigger[ed] a well-founded fear of future
persecution”).


                                            7